Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 24 April 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


            Monsieur le Président,
              New York 24 avril 1802.
            Votre aimable Lettre ajoute à ma peine parce que je me vois dans l’impossibilité de prendre dix jours qu’il me faudrait pour la course à Washington.
            Il faut que je parte avant les calmes, car il faut que j’arrive.—Un petit caillou mis à tems et à propos peut arrêter ou détourner le cours d’un torrent.
            J’entendrai vos lettres à demi mot à tiers de mot.
            Mon coeur, ma raison, mes principes, mon amour pour les deux pays entendent les vôtres.
            Je pouvois assurer de votre inviolable et courageuse neutralité dans le cas où la guerre se renouvellerait, ou serait déja renouvellée.
            Je crois pouvoir dire que vous connaissez tellement la justice et les avantages de la liberté du commerce, que pourvû qu’on prenne de sages et efficaces moyens de payement on pourra trouver dans votre Pays des fournitures abondantes.
            Ne dois-je pas repousser l’idée trop répandue que tout souvenir des anciens services des Français soit éffacé de la mémoire des Americains?
            On prétend que vous avez eu la pensée d’achetter la Louisiane. S’il y a quelque chose de vrai, je crois cette pensée salutaire et acceptable.
            J’ai celle de conserver à votre nation la liberté du commerce de st domingue au moins pour un tems assez long.
            Je verrai le chancelier Livingston. Peut-être ne lui serai-je pas entierement inutile auprès des Personnes avec lesquelles il est dans le cas de traiter, et par la connaissance que j’ai des mœurs de la nation.
            J’aurais voulu savoir en partant si notre cher La Fayette peut esperer de la part des Etats unis un témoignage honorable et utile d’affection?
            Et, chose bien moins importante, mais qui pourtant m’interesse, si le celebre Houdon peut esperer qu’on placera dans une salle du Capitole le superbe buste de Franklin dont je suis ici dépositaire et qu’il a besoin de vendre.
            Ne regardez pas mon voyage comme une retraite. Vous voyez son motif. Je laisse en Amerique mes deux fils, leurs Femmes, mes petits enfans, toute ma fortune et toutes les espérances du repos de mes vieux jours.
            Pendant mon absence, protégez mes Enfans.—L’aîné est un véritable americain, homme d’esprit négociant estimable à tous les égards.—Le second a beaucoup d’instruction particulierement tournée vers les arts utiles. Dieu lui a donné un grand courage et un cœur républicain. Sa Manufacture de Poudre à feu qui nous coutera plus de quarante mille dollars perfectionnera beaucoup cette branche d’industrie dans les Etats unis, et sera en même tems un moyen de richesse et de puissance.
            Salut et respect.
            Du Pont (de Nemours)
            
              Je compte partir de Philadelphie le 5 may par le Benjamin Franklin.
              Veuillez donc m’adresser a Philadelphie vos lettres.
            
           
            Editors’ Translation
            Mister President,
              New York 24 Apr. 1802
            Your kind letter adds to my distress, because in my situation it is impossible for me to take the ten days that would be necessary for me to take a trip to Washington.
            I have to depart before the calms, for I must arrive. A small pebble, placed in the right place and at the right time, can block or turn aside the course of a torrent.
            I shall understand your letters at half a hint, at a third of a hint.
            My heart, my reason, my principles, my love for both countries understand yours.
            I could give assurance of your inviolable and courageous neutrality in case war should break out or would already have broken out.
            I think I can say that you know so well the justice and the advantages of freedom of commerce, that, as long as wise and efficient means of payment are made, abundant supplies can be found in your country.
            Must I not repel the all too widespread idea that all memory of French former services has been erased from Americans’ memory?
            It is claimed that you have thought of purchasing Louisiana. If there is some truth to it, I think it a salutary and acceptable thought.
            
            My desire is to preserve for your nation freedom of commerce with Saint-Domingue at least for an extended period.
            I shall see Chancellor Livingston. Perhaps I shall not be entirely useless to him with the persons he needs to deal with, and also through my knowledge of the nation’s customs.
            I should have liked to know upon my departure whether our dear Lafayette can hope for some honorable and useful token of affection from the United States?
            And, something much less important, but in which I take an interest, whether the renowned Houdon can hope that the superb bust of Franklin, which I have in my possession and which he needs to sell, will be placed in some hall of the Capitol.
            Do not consider my voyage as a retreat. You see its purpose. I leave in America my two sons, their wives, my grandchildren, my entire fortune, and all my hopes for rest in my declining days.
            During my absence, protect my children. The elder is a true American, a man of wit, a worthy businessman in all respects. The second has a great deal of education, especially weighted toward the practical arts. God has given him great courage and a republican heart. His gunpowder factory, which will end up costing us forty thousand dollars, will bring great improvements to that branch of industry in the United States, and will be at the same time a means of wealth and power.
            Hail and respect
            Du Pont (de Nemours)
            
              I expect to leave Philadelphia the 5th of May on the Benjamin Franklin. Thus, kindly address your letters to me at Philadelphia.
            
          